77 F.3d 502
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.S.F. HOTEL COMPANY, L.P., dba Summerfield Suites Hotel, Appellant,v.EMBASSY SUITES, INC., Appellee.
No. 96-1041.
United States Court of Appeals, Federal Circuit.
Dec. 13, 1995.
PTO

1
DISMISSED.


2
PROPOSED ORDER OF REMAND TO THE UNITED STATES PATENT AND


3
TRADEMARK OFFICE TRADEMARK TRIAL AND APPEAL BOARD


4
Pursuant to the stipulated motion under Rule 27(e) of the Federal Rules of Appellate Procedure and the Rules of this Court filed on December 5, 1995, it is hereby ORDERED THAT THIS APPEAL IS DISMISSED AND THE MATTER IS REMANDED TO THE UNITED STATES PATENT AND TRADEMARK OFFICE TRADEMARK TRIAL AND APPEAL BOARD FOR ENTRY OF THE EXPRESS ABANDONMENT OF APPELLEE'S SERVICE MARK APPLICATION.